DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office Action is in response to the claims set filed 04/18/2022 following the Non-Final Rejection of 01/18/2022. Claims 1 and 8 were amended. Claims 5 and 12 were cancelled. Claims 1, 4, 6-8, 11 and 13-14 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 04/18/2022, with respect to claims rejected under 35 USC § 112(a) have been fully considered and are persuasive.  The rejections of 01/18/2022 has been withdrawn. 

Applicant’s arguments, see remarks, filed 04/18/2022, with respect to claims rejected under 35 USC § 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments made to the claims.

Applicant’s arguments, see remarks, filed 04/18/2022, with respect to claims rejected under 35 USC § 102 and 103 have been fully considered and are persuasive.  The rejections of 01/18/2022 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 6-7 and 13-14, said claims are indefinite since they are dependent upon claims which are no longer present in the most recent claims set. Claims 6-7 still depend upon claim 5, which was cancelled. As such, claims 6-7 are indefinite as it is impossible to determine the scope of the claims as parent claim 5 is no longer part of the claim set. 

Claims 13-14, which depend upon claim 12, are similarly rejected as claims 6-7 above. Claims 13-14 are indefinite as it is impossible to determine the scope of the said claims as parent claim 12 is no longer part of the claims set; claim 12 was cancelled and is no longer present in the most recent claims set.

Examiner Note: is not clear that Applicant would have support for the inventions of claims 6-7 and 13-14 if they were to depend upon independent claims 1 or 8 instead. In the embodiment(s) which include a third blade, i.e. instant figure 4, the instant specification states that “the size of the windward surfaces of the first blade 21 and the second blade 22 are different, the cooling fan may further include a third blade 23” in para. 29 of the instant published application.

Allowable Subject Matter
Claims 1, 4, 8 and 11 are allowed.
Regarding Claims 6-7 and 13-14, the potential allowability of these claims could not be determined as currently presented. See 35 U.S.C. 112(b) rejections and following “Examiner Note” in the section above.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1 and 8, the closest reference found was US 7083386, herein referenced as Horng. Fig. 9 of Horng discloses a cooling fan ‘the windward surface of the first blade includes a first alignment part and a first offset part, the windward surface of the second blade includes a second alignment part and a second offset part, the first alignment part is aligned with the second alignment part, the first offset part and the windward surface of the second blade are arranged in a staggered manner, the second offset part and the windward surface of the first blade are arranged in a staggered manner, and in the axial direction of the rotation shaft, the second offset part and the first offset part are disposed at two sides of the first alignment part, respectively’. However, Horng fails to disclose ‘a windward surface of the second blade is the same as a windward surface of the first blade’ as required by the claims. Fig. 9 of Horng appears to show that blades 211 are axially shorter than blades 221 and 231, the description does not give any further details as to the specifics for these blades. The instant disclosure provides criticality towards the recited limitation, ‘windward surface of the second blade is the same as a windward surface of the first blade’ in para. 23 of the published application which reads “the first blade 21 may have a same size as the second blade 22. That is, in the axial direction of the rotating shaft, the sum of the widths of the first alignment part and the first offset part of the first blade 21 may be equal to the sum of the widths of the second alignment part and the second offset part of the second blade 22, thereby ensuring a desired guiding effect of the cooling fan given the noise reduction of the cooling fan”. Thus, justifying a modification of Horng to include the limitation as “an obvious matter of design choice” would not be sufficient due to the criticality established by Applicant. 
US 9051837 (patent grant of US 2012/0251323 previously cited in a prior Office Action), herein referenced as Chiu, teaches of a first blade and a second blade, a windward surface of the second blade having the same axial height as a windward surface of the first blade. However, said reference fails to anticipate the limitation “plurality of blades being connected to the rotating shaft through a circumferential side of a central connector and arranged entirely at the circumferential side of the central connector” as required by the claim. While this reference does teach of the two blades having the same axial height, it fails to express any benefit. Since this reference does not provide a rational basis for one of ordinary skill in the art, it would not have been obvious to have modified Horng in view of Chiu; said references are also different types of air flow fans which function differently. 
US 10517190 discloses a fan assembly with a first set of blades which axially overlap a secondary set of blades. However, the first set of blades is disposed on a different hub from the secondary set of blades, meaning that the plurality of blades is not ‘arranged entirely at the circumferential side of the central connector’ as required by the claimed invention.
For the reasons listed above, the independent claims are deemed allowable over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0233178 - discloses a fan impeller of an axial flow fan with a plurality of blades attached to the circumferential side of a hub, the plurality of blades including a plurality of primary blades and a plurality of secondary blades, the primary blades overlapping axially with the secondary blades, the secondary blades being smaller than the primary blades.	
US 6779992 and US 2004/0219022 – discloses a fan with a plurality of blades connected to the circumferential side of the hub, the plurality of blades including a plurality of first blades which are on an upper part of the hub, and a plurality of second blades, which are on a lower part of the hub, the first blades and second blades being joined together when fan impeller is assembled.
US 7025569 – discloses an axial flow fan with a plurality of blades extending from the circumferential side of the hub, the plurality of blades including a plurality of first blades and a plurality of second blades, the first blades overlapping axially with adjacent second blades, the first blades being disposed at a different pitch/angle relative to the second blades.
US 2015/0152879, US 6511300 and US 9206808 – disclose a fan with a plurality of blades connected to the circumferential side of the hub, the plurality of blades including a plurality of first blades which are on an upper part of the hub, and a plurality of second blades, which are on a lower part of the hub.
US 6827555 - discloses a fan with a plurality of blades connected to the circumferential side of the hub, the plurality of blades including a plurality of first blades which are on an upper part of the hub, and a plurality of second blades, which are on a lower part of the hub, the first blades and second blades overlap each other circumferentially and form a larger C-shaped blade when joined together.
US 9267507 - patent grant of US 2013/0089425 previously cited in a prior Office Action.
US 6648602 – Patent grant of US 2003/0123975 which was previously cited in a prior Office Action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745